DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent 11,033,002 B1, in view of Honchariw et al. (US Publication 2019/0357497 A1, hereafter Honchariw).
Listed in the following table is a limitation-to-limitation comparison of the examined claim 1 and the conflicting claim 1. 

Application being examined 17/317,518 (hereafter ‘518 application)
Conflicting patent 11,033,002 (hereafter ‘002 patent)

Claim 1

1. A method for training an animal, comprising: 
during an initial period, loading a first autonomous training protocol onto a training apparatus; 





during a first autonomous training session for the animal: 


accessing a video feed recorded by an optical sensor integrated into the training apparatus and defining a field of view intersecting a working field; 

detecting the animal in the video feed; and 

dispensing units of a primary reinforcer via a dispenser, integrated into the training apparatus, based on behaviors performed by the animal according to the first autonomous training protocol; and 

during an interim period succeeding the first autonomous training session: calculating a first training score for the animal based on behaviors performed by the animal during the first autonomous training session; and 


in response to the first training score falling below a threshold training score, selecting a first manual training protocol, from a set of manual training protocols, for execution during manual training between a user associated with the animal and the animal, based on the first training score.

Claim 1 

1. A method for autonomously training an animal comprising: 
during an initial period, in response to identifying the animal, loading a first autonomous training protocol for the animal onto a training apparatus configured to dispense units of a primary reinforcer responsive to behaviors performed by the animal; 

during a first autonomous training session for the animal succeeding the initial period: 

accessing a first video feed of a working field near the training apparatus; 


detecting the animal in the first video feed; and 

triggering dispensation of units of a primary reinforcer responsive to behaviors performed by the animal according to the first autonomous training protocol; and 


during a first interim period succeeding the first autonomous training session: calculating a first training score for the first autonomous training session based on behaviors performed by the animal during the first autonomous training session; 

in response to the first training score falling below a threshold training score, selecting a first manual training protocol, from a set of manual training protocols, for the animal; 
generating a prompt to execute the first manual training protocol with the animal during a first manual training session prior to a next autonomous training session for the animal; and transmitting the prompt to a user associated with the animal.


Claim 1 of the ‘002 patent teaches every limitation in claim 1 of ‘518 application except for the underlined limitations. Honchariw in the same field of endeavor teaches such limitations (FIG. 1 shows a training apparatus with a camera for capturing videos of an animal in the field of view of the camera. FIG. 1 the training apparatus further includes a dispenser for dispensing treats to the animal based on behaviors of the animal. See FIG. 2 and para. [0010], [0014]-[0015] for details). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider including the camera and dispenser as disclosed by Honchariw in order to implement the training function recited in claim 1 in an interactive manner. 

Allowable Subject Matter
Claims 1-13 would be allowable should all rejections presented above are overcome. Claims 14-20 are allowable.
The following is Examiner’s statement of reasons of allowance.
The current application is directed to methods for training an animal. The following prior art is considered particularly related to the current application: Honchariw et al. (US Publication 2019/0357497 A1), Hanson (US Publication 2016/0316716 A1), Davis (US Publication 2013/0319338 A1), Shani et al. (US Publication 2015/0109439 A1), and Venkat et al. (US Publication 2019/0174718 A1). Prior art taken alone or in combination with fails to disclose or teach the methods recited.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664